DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on October 29, 2020, hereinafter “Reply”, after non-final rejection of September 18, 2019, hereinafter “Non-Final Rejection”.  Claims 1, 7, and 14 have been amended.  No claims have been added.  Claims 6, 12, 19, and 23 have been cancelled.  Claims 1-5, 7-11, 13-18, and 20-22 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview with Applicant’s representative, Brian Russell (Attorney of Record) on January 7, 2021.

Amendments to the Claims
1. (currently amended) A method of health binning in a non-volatile memory having a plurality of blocks of physical memory controlled by a controller, the method comprising:
	the controller estimating a current value at a time of the estimating of a first error component of a block health metric of a particular block among the plurality of blocks based on a previous value of the block health metric at a prior time prior to the wherein the reference block wear curve relates differing values of the block health metric to differing program erase cycle counts, wherein at the time of the estimating the block health metric includes the first error component that reflects permanent effects of wear but not transient error effects and a different non-zero second error component that reflects transient error effects, and wherein the prior time is selected to be within a calibration interval following programming of the particular block such that the second error component of the previous value is reduced, said estimating including translating the reference block wear curve to match the previous value of the block health metric and determining the current value of the first error component from the translated reference block wear curve based on a program erase cycle count of the particular block at the time of the estimating; and
	the controller assigning the particular block a health grade based on the estimated current value of the first error component of the block health metric but not based on the second error component and performing data placement by writing data into the block in accordance with the assigned health grade.

2. (previously presented) The method of Claim 1, and further comprising:
	prior to the estimating, the controller calibrating a set of read threshold voltages of the particular block.

3. (original) The method of Claim 1, and further comprising:
	characterizing the non-volatile memory to obtain characterization data for the non-volatile memory;

	establishing a set of multiple reference block wear curves including the reference block wear curve from the data model.

4. (previously presented) The method of Claim 1, and further comprising selecting the reference block wear curve from a set of multiple reference block wear curves based on the previous value of the block health metric and the estimated current value of the first error component.

5. (previously presented) The method of Claim 1, wherein estimating the current value of the first error component of the block health metric of the particular block comprises estimating the current value of the first error component of the block health metric based on not having measured a value of the block health metric within a number of immediately previous program/erase cycles, the number being a positive integer.

6. (canceled)

7. (currently amended) A data storage system, comprising:
	a controller for a non-volatile memory including a plurality of blocks of physical memory, wherein the controller is configured to perform:
	estimating a current value at a time of the estimating of a first error component of a block health metric of a particular block among the plurality of blocks based on a previous value of the block health metric at a prior time prior to wherein the reference block wear curve relates differing values of the block health metric to differing program erase cycle counts, wherein at the time of the estimating the block health metric includes the first error component that reflects permanent effects of wear but not transient error effects and a different non-zero second error component that reflects transient error effects, and wherein the prior time is selected to be within a calibration interval following programming of the particular block such that the second error component of the previous value is reduced, said estimating including translating the reference block wear curve to match the previous value of the block health metric and determining the current value of the first error component from the translated reference block wear curve based on a program erase cycle count of the particular block at the time of the estimating; and
	assigning the particular block a health grade based on the estimated current value of the first error component of the block health metric but not based on the second error component and performing data placement by writing data into the block in accordance with the assigned health grade.

8. (previously presented) The data storage system of Claim 7, wherein the controller is configured to perform:
	prior to the estimating, the controller calibrating a set of read threshold voltages of the particular block.


	characterizing the non-volatile memory to obtain characterization data for the non-volatile memory;
	fitting the characterization data to a data model for the non-volatile memory; and
	establishing a set of multiple reference block wear curves including the reference block wear curve from the data model.

10. (previously presented) The data storage system of Claim 7, wherein the controller is further configured to perform:
	selecting the reference block wear curve from a set of multiple reference block wear curves based on the previous value of the block health metric and the estimated current value of the first error component.

11. (previously presented) The data storage system of Claim 7, wherein estimating the current value of the first error component of the block health metric of the particular block comprises estimating the current value of the first error component of the block health metric based on not having measured a value of the block health metric within a number of immediately previous program/erase cycles, the number being a positive integer.

12. (canceled)



14. (currently amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a controller of a non-volatile memory including a plurality of blocks of physical memory to cause the controller to perform:
	estimating a current value at a time of the estimating of a first error component of a block health metric of a particular block among the plurality of blocks based on a previous value of the block health metric at a prior time prior to the estimating and a reference block wear curve, wherein the reference block wear curve relates differing values of the block health metric to differing program erase cycle counts, wherein at the time of the estimating the block health metric includes the first error component that reflects permanent effects of wear but not transient error effects and a different non-zero second error component that reflects transient error effects, and wherein the prior time is selected to be within a calibration interval following programming of the particular block such that the second error component of the previous value is reduced, said estimating including translating the reference block wear curve to match the previous value of the block health metric and determining the current value of the first error component from the translated reference block wear curve based on a program erase cycle count of the particular block at the time of the estimating; and


15. (previously presented) The program product of Claim 14, wherein the program instructions are executable to cause the controller to perform:
	prior to the estimating, the controller calibrating a set of read threshold voltages of the particular block.

16. (original) The program product of Claim 14, wherein the program instructions are executable to cause the controller to perform:
	characterizing the non-volatile memory to obtain characterization data for the non-volatile memory;
	fitting the characterization data to a data model for the non-volatile memory; and
	establishing a set of multiple reference block wear curves including the reference block wear curve from the data model.

17. (previously presented) The program product of Claim 14, wherein the program instructions are executable to cause the controller to perform:
	selecting the reference block wear curve from a set of multiple reference block wear curves based on the previous value of the block health metric and the estimated current value of the first error component.

18. (previously presented) The program product of Claim 14, wherein estimating the current value of the first error component of the block health metric of the particular block comprises estimating the current value of the first error component of the block health metric based on not having measured a value of the block health metric within a number of immediately previous program/erase cycles, the number being a positive integer.

19. (canceled)

20. (previously presented) The method of Claim 1, wherein the block health metric is a bit error rate.

21. (previously presented) The data storage system of Claim 7, wherein the block health metric is a bit error rate.

22. (previously presented) The program product of Claim 14, wherein the block health metric is a bit error rate.

23. (canceled)


The Examiner's statement of reasons for allowance is as followed.
Claim 1 recites:

	the controller estimating a current value at a time of the estimating of a first error component of a block health metric of a particular block among the plurality of blocks based on a previous value of the block health metric at a prior time prior to the estimating and a reference block wear curve, wherein the reference block wear curve relates differing values of the block health metric to differing program erase cycle counts, wherein at the time of the estimating the block health metric includes the first error component that reflects permanent effects of wear but not transient error effects and a different non-zero second error component that reflects transient error effects, and wherein the prior time is selected to be within a calibration interval following programming of the particular block such that the second error component of the previous value is reduced, said estimating including translating the reference block wear curve to match the previous value of the block health metric and determining the current value of the first error component from the translated reference block wear curve based on a program erase cycle count of the particular block at the time of the estimating; and
	the controller assigning the particular block a health grade based on the estimated current value of the first error component of the block health metric but not based on the second error component and performing data placement by writing data into the block in accordance with the assigned health grade.

When considering claim 1 as a whole, the prior art of record does not teach the limitations:  A method of health binning in a non-volatile memory having a plurality of blocks of physical memory controlled by a controller, the method comprising:  the controller estimating a current value at a time of the estimating of a first error component of a block health metric of a particular block among the plurality of blocks based on a previous value of the block health metric at a prior time prior to the estimating and a reference block wear curve, wherein the reference block wear curve relates differing values of the block health metric to differing program erase cycle counts, wherein at the time of the estimating the block health metric includes the first error component that reflects permanent effects of wear but not transient error effects and a different non-zero second error component that reflects transient error effects, and wherein the prior time is selected to be within a calibration interval following programming of the particular block such that the second error component of the previous value is reduced, said estimating including translating the reference block wear curve to match the previous value of the block health metric and determining the current value of the first error component from the translated reference block wear curve based on a program erase cycle count of the particular block at the time of the estimating; and the controller assigning the particular block a health grade based on the estimated current value of the first error component of the block health metric but not based on the second error component and performing data placement by writing data into the block in accordance with the assigned health grade. 

Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of claim 1 is allowable.



The corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.B.V./Examiner, Art Unit 2136    

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136